Roberdr, J.,
dissenting.
It is admitted the materials were furnished and the work done under contract with the board of supervisors. It is also stipulated that the claims are just and correct and the county got the full benefit thereof.
*414Sections 10 and 15 of said Chapter 247 are involved. I will deal with them in the order stated.
The pertinent part of Section 10 is as follows: “No expenditures shall be made, or liabilities incurred, or warrants issued, in excess of the budget estimates as finally determined by the board of supervisors, or as thereafter revised under the provisions of this Act. The board of supervisors shall not approve any claim, and the clerk shall not issue any warrant for any expenditures in excess of the budget estimates thus made and approved by the board of supervisors, or as thereafter revised under the provisions of this act * * with certain exceptions not applicable here. Would the allowance of these claims violate Section 10 under the admitted facts of this case? The stipulated facts are that the aggregate of these claims exceeds by one hundred per cent one-fourth of the road and bridge fund allotted by the supervisors of Beat 2 for the fiscal year beginning October 1, 1951, and ending September 30, 1952. But it is also stipulated the amount of the claims does not exceed one-fourth of the road and bridge fund of the county for the fiscal year 1951-1952. The total budget of revenues and expenses estimated for said fiscal year is not shown. We do not know what that was. But it is stipulated that the money on hand for roads and bridges in January, 1952, when these claims were disallowed, standing to the credit of the five beats, was as follows: “Beat’ One $6,583.48; Beat Two $7,816.04; Beat Three $7,409.61; Beat Four $5,605.10; Beat Five $14,636.16 — a total of $42,060.39.” It is not shown that any obligation had been incurred or contracted against the stated amounts other than the claims in controversy. Having admitted that the claims in controversy were just and correct, and that the only reason for not paying them was lack of authority, for the reasons stated, the burden was upon the county to show the supervisors did not possess such authority. Carroll County v. Shook, 216 Miss. 232, 62 *415So. 2d 311. It is evident, I think, without further discussion, that the foregoing proof does not show that payment of these claims would violate Section 10. It is not shown that these claims exceed the budget estimates for roads and bridges of Lafayette County for the fiscal year 1951-52. In fact, we do not know what the road and bridge fund budget of the county was, and, as stated, it is expressly agreed the claims did not exceed one-fourth of such budget whatever it was. The consideration now given to the effect of Section 15 will also have some bearing upon the effect of Section 10.
I quote the pertinent part of Section 15: “No board of supervisors of any county shall expend from, or contract an obligation against, the budget estimates for road and bridge construction, maintenance and equipment made and published by it during the last year of the term of office of such board, between the first day of October and the first day of the following January, a sum exceeding one-fourth (%) of such item of the budget made and published by it * * * except in cases of emergency provided for above; and the clerk of any county is hereby prohibited from issuing any warrant contrary to the provisions of this section . * * *.” It will be noted the stipulation of the parties says the aggregate of these claims exceeds one-fourth of the credit to Beat Two, but such aggregate does not exceed the road and bridge fund budget for the county. Is the beat budget or county budget the test?
Section 1 says the Act shall be cited as the “County Budget Law. ’ ’
Section 2 defines the word “clerk,” when used in the Act, as the ‘ ‘ chancery clerk acting in his official capacity as the clerk of the board of supervisors and as the county auditor. ’ ’
Section 3 provides that “Each County” shall operate on a fiscal year basis.
*416Section 4 requires “The board of supervisors of each county of the State of Mississippi” to prepare, at its September meeting each year, “a complete budget of revenues and expenses estimated for the next fiscal year, which shall be based on the aggregate funds estimated" to be available for the ensuing fiscal year for each fund, from which such estimated expenses will be paid, exclusive of school maintenance funds, which shall be shown separately * * *.”
Section 5 requires the budget to be made up on forms prepared by the State Auditor.
Section 6 requires the clerk of the- board of supervisors “of each county” to keep the books of the county, entering all receipts and expenditures for the county thereon, the accounts to correspond to “the several headings of the budget.”
Section 7 requires all “claims against the county” be presented to the clerk, who shall issue warrants on the respective funds as allowed and ordered by the board of supervisors.
Section 9 deals with final budget of the county and Section 10 prohibits payment of claims in excess of such budget.
Section 14 specifies the conditions under which the board of supervisors shall revise the “County budget.”
Section 15 provides “No hoard of supervisors of any county” shall exceed the county budget.
It will be seen that every reference in the budget law is to the county and the board of supervisors. Neither the word “beat” nor “district” appears in the entire budget act. Every reference to the unit is to the county. The practice of apportioning the road and bridge fund between the five districts of the county is a private arrangement between the supervisors. The budget law, with which we are now dealing, makes no provision for such apportionment. Even though the money be apportioned it belongs to the county, although the warrant of *417the clerk, acting for the county, may designate from which fund the warrant is payable. Indeed, the budget itself is necessarily divided into and set out under various headings — such as general fund, road and bridge fund, bond and interest sinking fund — and the general fund for each heading being composed of different items listed under sub-heads. For instance, one natural subhead under the road and bridge fund would be the cost of maintenance, and this sub-head is composed of a number of items, such as salaries and wages, cost of repair and construction materials, machinery repair and upkeep, etc., but the different items simply constitute a part of, and in the aggregate make up, the whole of the road and bridge fund. That is provided for in Section 4 of the Act. It requires the board of supervisors to prepare, at its September meeting each year, “a complete budget of revenues and expenses estimated for the fiscal year, ’ ’ which shall be based upon the aggregate of each item composing such fund. The County is the unit —not the various beats thereof.
The main idea invoked in support of the correctness of the majority opinion is the assumption that the word “item” in Section 15 has reference to the separate amounts which the supervisors may divide out among themselves. It is difficult to see the force of the contention when neither the word ‘ ‘ district ’ ’ nor ‘ ‘ beat ’ ’ is used in the entire budget law. The section refers to the item as “such item.” The only prior item to which Section 15 had made reference was the road and bridge construction, maintenance and equipment total estimate.
The unwisdom of applying the prohibition against the amount allotted to each district is readily seen by conceiving a situation, as has often happened, where a majority of the supervisors limits the allotment unduly and unjustly to one or more of the supervisor’s districts. In such case innocent people who contribute their materials and labor to the county are defeated of their just and *418equitable claims even though the county road and bridge fund may have yet remaining and unneeded more than sufficient money with which to pay the claim. Indeed, that appears to be true in this case. It is not contended these claims exceed one-fourth of the county road and bridge fund budget. When the claims were rejected the county had in that fund the sum of $42,060.39, and that, too, at a time when people were just beginning to pay taxes. The claims are less than one-fourth that amount. What the total amount of such fund might finally be after payment of all taxes is not shown, nor is it shown what the estimated road and bridge budget, as set up by the supervisors, was. Therefore, we are deciding against these claimants simply because their combined claims exceed one-fourth of the amount of money allotted to Supervisor’s Distinct No. 2, when the county had ample money on hand with which to pay them. These were county roads regardless where located. They had to be located in some part of the county.
The fact that the supervisors had power to levy taxes throughout the county, or in a supervisor’s district with which to pay bonds of the district, has no bearing upon the manner of preparing the budget so far as I can see. Possession of that power might have some relevancy in determining the amount of the budget but it has no bearing upon the manner of making up the budget.
It is well to remember also that it is admitted the contract with these claimants, according to the record admissions, were made with the board of supervisors — not just the supervisor from Beat 2. Indeed, it is not perceived by what authority the supervisor from Beat 2 alone could have made a lawful contract of that character, yet the only defense to the claims is that they exceeded the budget — not that they were not legal contracts otherwise.
Justice and right should be taken into consideration. It is conceded these claimants furnished the materials *419and did the work and that the charges are reasonable and proper and the county got the full benefit thereof. That being true they should be paid as a matter of fairness and justice if that can be done legally. The entire defense of the supervisors here is that they exceeded their authority and the claimants are charged with notice thereof. That is a good defense if it be true the acts are illegal. However, as to third persons, we should construe the law strictly. In the very nature of the case it is difficult, if not in many instances impossible, for an outside person, dealing with a county, to know whether the governing authority has exceeded its powers. Even this Court, after disclosure of all of the facts, is almost equally divided upon that question.
McGehee, C. J., and Holmes and Ethridge, JJ., join in this dissent.